 



Exhibit 10.18
GFN Australasia Finance Pty Ltd
ACN 121 227 790
(“Chargor”)
and
Bison Capital Australia L.P.
(“Chargee”)
Deed of Charge
Arnold Bloch Leibler

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page no. 1   Definitions and interpretation     1
 
 
  1.1   Definitions     1  
 
  1.2   Interpretation     4  
 
  1.3   Business Day     5  
 
                2   Charge     6  
 
  2.1   Charge     6  
 
  2.2   Nature of Charge     6  
 
  2.3   Crystallisation     7  
 
  2.4   De-crystallisation     7  
 
  2.5   Prospective liability     8  
 
                3   Discharge of the Charge     8  
 
                4   Undertakings of the Chargor     8  
 
  4.1   Payment of Secured Moneys     8  
 
  4.2   Charged Property     8  
 
  4.3   Further security     9  
 
  4.4   Title Documents     9  
 
  4.5   Registration and protection of security     10  
 
  4.6   Negative pledge     10  
 
  4.7   No caveats     11  
 
  4.8   Transfer of Security Licence     11  
 
  4.9   Term of undertakings     11  
 
                5   Representations and Warranties     11  
 
  5.1   Representations and Warranties     11  
 
  5.2   Reliance on representations and warranties     12  
 
  5.3   Repetition        
 
                6   Enforcement     12  
 
  6.1   When enforceable     12  
 
  6.2   Assistance in realisation     13  
 
                7   Receiver     13  
 
  7.1   Appointment of Receiver     13  
 
  7.2   Agency of Receiver     13  
 
  7.3   Powers of Receiver     13  
 
  7.4   Nature of Receiver’s Powers     16  
 
  7.5   Status of Receiver after commencement of winding-up     16  
 
  7.6   Powers exercisable by the Chargee     16  
 
  7.7   Notice of exercise of rights     17  
 
  7.8   Termination of receivership and possession     17  
 
                8   Application of Money Received     17  
 
  8.1   Order     17  
 
  8.2   Payments     18  
 
                9   Certificate as to Amount of Secured Moneys     18  
 
                10   Guarantee     18  
 
  10.1   Interpretation     18  
 
  10.2   Guarantee     19  
 
  10.3   Indemnity     19  
 
  10.4   Payment obligation     19  
 
                11   Third Party Provisions     19  
 
  11.1   Security not to be affected     19  
 
  11.2   Principal and independent obligation     20  
 
  11.3   No marshalling     20  
 
  11.4   Suspense account     20  
 
  11.5   Variation     21  
 
  11.6   Indemnity     21  
 
                12   Power of attorney     21  
 
  12.1   Appointment of Attorney     21  

      Arnold Bloch Leibler   Deed of Charge | Page i

 



--------------------------------------------------------------------------------



 



                              Page no.
 
  12.2   Purposes of appointment     21  
 
  12.3   Delegation and substitution     22  
 
                13   Protection     22  
 
  13.1   Protection of third parties     22  
 
  13.2   Protection of enforcing party     22  
 
                14   Reinstatement of rights     23  
 
                15   Limitation of Chargee’s liability     24  
 
                16   General     24  
 
  16.1   Notices     24  
 
  16.2   Governing law and jurisdiction     24  
 
  16.3   Attorneys     25  

  Arnold Bloch Leibler   Deed of Charge | Page ii

 



--------------------------------------------------------------------------------



 



THIS DEED is made on 14 September 2007
PARTIES
GFN AUSTRALASIA FINANCE PTY LTD
ACN 121 227 790 of Suite 202, level 2, 22-28 Edgeworth David Avenue, Hornsby NSW
2077 (“Chargor”)
and
BISON CAPITAL AUSTRALIA, LP
a Delaware limited liability partnership
of 10877 Wilshire Boulevard Suite 1520, Los Angeles, California 90024 United
States of America
(“Chargee”)
BACKGROUND

A   The Chargee has agreed and may in the future agree to provide certain
financial accommodation to members of the GFC Group.   B   The Chargor is the
legal and beneficial owner of the Charged Property.   C   The Chargor has agreed
to charge the Charged Property to secure payment of the Secured Moneys.

AGREED TERMS

1   Definitions and interpretation   1.1   Definitions       In this deed:      
“Associate” has the meaning given to that term by section 9 of the Corporations
Act.       “Charge” means the security created by this Deed.       “Charged
Property” means:

  (a)   the whole of the assets property and undertaking of the Chargor wherever
situate both present and future;     (b)   the goodwill of any business; and    
(c)   all freehold and leasehold property plant and equipment and other fixed
assets, which are or may hereafter become vested in it.

  Arnold Bloch Leibler   Deed of Charge | Page 1

 



--------------------------------------------------------------------------------



 



    “Corporations Act” means the Corporations Act 2001 (Cth).       “Controller”
means, in relation to a person’s property:

  (a)   a receiver or receiver and manager of that property; or     (b)   anyone
else who (whether or not as agent for the person) is in possession, or has
control of that property to enforce a Security Interest.

    “Deed” means this deed of charge.       “Debtor” is a Relevant Party (other
than the Chargor) that has borrowed or has obtained financial indebtedness
directly from the Chargee.       “Enforcing Party” means the Chargee or any
Receiver, agent, administrator, Attorney or Controller appointed under any
Finance Document or any applicable law.       “Event of Default” means an “Event
of Default (as defined and set out in clause 12.1 of the Securities Purchase
Agreement).       “Finally Paid” means, in respect of the Secured Moneys or any
other monetary liability under the Finance Documents, satisfaction of the
following conditions:

  (a)   payment or satisfaction of it in full; and     (b)   if the Chargee
reasonably believes on the basis of legal advice (and that belief must be formed
and notified to the Relevant Party within 10 Business Days of receipt of any
such advice and in any event no later than 30 days after the payment or
satisfaction of it in full) during the six months period from and including the
day after the payment or satisfaction, that no person, including each Relevant
Party, a liquidator, a provisional liquidator, administrator, trustee in
bankruptcy, Receiver, receiver and manager, other Controller or similar
official, has a legitimate right to recoup or claim repayment of any part of the
amount paid or satisfied, whether under the laws of preferences, fraudulent
dispositions or otherwise.

    “Finance Documents” means the Securities Purchase Agreement, the Note, the
Guaranty, each “Related Agreement” (as defined in the Securities Purchase
Agreement), each document referred to in any of those documents and each other
document which the Chargor and Chargee agree from time to time is a ‘Finance
Document’ for the purposes of this Deed.       “GFC Group” means:

  (a)   General Finance Corporation (a Delaware corporation);     (b)   GFN U.S.
Australasia Holdings, Inc (a Delaware corporation);     (c)   GFN Australasia
Finance Pty Ltd (ACN 121 227 790);     (d)   GFN Australasia Holdings Pty Ltd
(ACN 121 226 793);

      Arnold Bloch Leibler   Deed of Charge | Page 2

 



--------------------------------------------------------------------------------



 



  (e)   RWA Holdings Pty Ltd (ACN 106 913 964);     (f)   Royal Wolf Trading
Australia Pty Ltd (ACN 069 244 417); and     (g)   Royal Wolf Hi-Tech Pty Ltd
(ACN 079 735 050).

    “Government Agency” means:

  (a)   a government or government department;     (b)   a governmental,
semi-governmental, regulatory or judicial entity or authority; or     (c)   a
person (whether autonomous or not) who is charged with the administration of a
law.

    “Guaranty” means the guaranty dated on or about the date of this Deed
between General Finance Corporation, GFN US Australasia Holdings Inc and GFN
Australasia Holdings Pty Ltd.       “Intellectual Property Rights” includes any
patent, design, trade mark, copyright, trade secret, confidential information
and any right to use, or to grant the use of, or to be the registered owner or
user of, any of them.       “Marketable Securities” has the meaning given to
that expression in the Corporations Act 2001.       “Note” means the Secured
Senior Subordinated Promissory Note as contemplated by the Securities Purchase
Agreement and executed by the Chargor and the Chargee on or about the date of
this Deed.       “Related Body Corporate” has the meaning given to that term by
section 9 of the Corporations Act.       “Relevant Party” means:

  (a)   the Chargor;     (b)   any other member of the GFC Group; or     (c)  
any other person who creates or permits to subsist any Security Interest or
provides any guarantee in favour of the Chargee in connection with the Note.

    “Security Interest” means an interest or power:

  (a)   reserved in or over any interest in any asset including, but not limited
to, any retention of title; or     (b)   created or otherwise arising in or over
any interest in any asset under a bill of sale, mortgage, charge (whether fixed
or floating), hypothecation, lien, pledge, caveat, trust or power,

      Arnold Bloch Leibler   Deed of Charge | Page 3

 



--------------------------------------------------------------------------------



 



    by way of security for the payment of debt or any other monetary obligation
or the performance of any other obligation and includes, but is not limited to,
any agreement to grant or create any of the above.       “Security Licence”
means all the right, title and interest (to the extent assignable) of the
Chargor in all or any Authorisations granted or issued to, or otherwise held by,
it in relation to or in connection with the Charged Property.       “Secured
Moneys” includes:

  (a)   all moneys which the Chargor (whether alone or with any other person and
whether jointly, jointly and severally, or severally) presently is or in the
future becomes actually or contingently liable to pay to or for the account of
the Chargee whether alone or with any other person including without limitation
under or pursuant to any Finance Document (and including without limitation by
way of principal, interest, fees, costs, charges, expenses, guarantee, indemnity
or damages);     (b)   all moneys which the Chargee (whether requested so to do
or not) may pay or become liable to pay for or on account of the Chargor either
directly or indirectly; and     (c)   all other moneys whatsoever which the
Chargee may lend pay or advance to or on behalf of or become in any way
whatsoever liable to pay or advance (whether requested to do so or not) to or
for the credit or for the accommodation or otherwise on the account of Chargor
or its subsidiaries and any reference in this paragraph to moneys due or owing
by any Relevant Party means and includes all moneys due by any Relevant Party to
the Chargee on any account;

    “Securities Purchase Agreement” means the agreement entered into between the
Chargee, General Finance Corporation (a Delaware Corporation), and a number of
its subsidiaries dated on or about the date of this Deed.       “Title Document”
means any present or future original, duplicate or counterpart:

  (a)   certificate or document of title;     (b)   certificate or document
relating to title; or     (c)   certificate or document relating to use,
possession, disposition, devolution or acquisition of property,

    including, but not limited to, any real property certificate of title,
grant, conveyance, assurance, deed, map, plan, survey, will, probate, abstract
of title, insurance policy, certificate of currency, valuation or report
relating to the Charged Property.   1.2   Interpretation       In this document,
unless the context requires otherwise:

  (a)   the singular includes the plural and vice versa;     (b)   words
denoting any gender include all genders;

      Arnold Bloch Leibler   Deed of Charge | Page 4

 



--------------------------------------------------------------------------------



 



  (c)   where a word or phrase is defined, its other grammatical forms have a
corresponding meaning;     (d)   a reference to a party, clause, paragraph,
schedule or annexure is a reference to a party, clause, paragraph, schedule or
annexure to or of this document;     (e)   a reference to this document includes
any schedules or annexures;     (f)   headings are for convenience and do not
affect interpretation;     (g)   the background or recitals to this document are
adopted as and form part of this document;     (h)   a reference to any document
or agreement includes a reference to that document or agreement as amended,
novated, supplemented, varied or replaced from time to time;     (i)   a
reference to “$”, “A$” or “dollar” is a reference to Australian currency;    
(j)   a reference to a time is a reference to Australian Eastern Standard Time
or Australian Eastern Daylight Time, whichever is appropriate;     (k)   a
reference to a party includes its executors, administrators, successors,
substitutes (including persons taking by novation) and permitted assigns;    
(l)   a reference to writing includes any method of representing words, figures
or symbols in a permanent and visible form;     (m)   words and expressions
denoting natural persons include bodies corporate, partnerships, associations,
firms, governments and governmental authorities and agencies and vice versa;    
(n)   a reference to any legislation or to any provision of any legislation
includes:

  (i)   any modification or re-enactment of the legislation;     (ii)   any
legislative provision substituted for, and all legislation, statutory
instruments and regulations issued under, the legislation or provision; and    
(iii)   where relevant, corresponding legislation in any Australian State or
Territory;

  (o)   no rule of construction applies to the disadvantage of a party because
that party was responsible for the preparation of this document or any part of
it; and     (p)   the words “including”, “for example”, “such as” or other
similar expressions (in any form) are not words of limitation.

1.3   Business Day

  (a)   Where the day on or by which any thing is to be done (other than any
payment which must be made under this deed) is not a Business Day, that thing
must be done on or by the immediately succeeding Business Day.     (b)   Where
the day on which any payment is to be made under this deed is not a Business
Day, that payment must be made on the first following day that is a Business Day
unless that day falls in the next calendar month, in which case that date will
be the first preceding day that is a Business Day, and interest must be adjusted
accordingly.

      Arnold Bloch Leibler   Deed of Charge | Page 5

 



--------------------------------------------------------------------------------



 



2   Charge   2.1   Charge       The Chargor charges all of its interest in the
Charged Property to the Chargee as security for the due and punctual payment of
the Secured Moneys.   2.2   Nature of Charge       The Charge is:

  (a)   a fixed charge over all the Chargor’s present and future right, title
and interest in the Charged Property which is:

  (i)   any freehold or leasehold property or any other interest in real
property, fixtures, plant and equipment (other than stock in trade);     (ii)  
any uncalled or called but unpaid capital or premiums of the Chargor;     (iii)
  any Security Interest over any real or personal property or any Guarantee;    
(iv)   any Title Document and any other documents evidencing a right to the
possession of any real or personal property;     (v)   any partnership in which
the Chargor is a partner;     (vi)   any joint venture in which the Chargor is a
joint venturer;     (vii)   any insurance policy in relation to the Charged
Property including, but not limited to, any proceeds from that insurance policy;
    (viii)   any Marketable Securities;     (ix)   any Intellectual Property
Rights;     (x)   any Security Licence;     (xi)   documents and agreements to
which the Chargor is a party;     (xii)   any book debt or other debt and the
proceeds of those debts (other than rent received under any lease);     (xiii)  
any other assets that are not acquired for disposal in the ordinary course of
the Chargor’s business;     (xiv)   any other property if clause 2.3 says this
charge is to be fixed over that property; and

  (b)   a floating charge over all other Charged Property.

      Arnold Bloch Leibler   Deed of Charge | Page 6

 



--------------------------------------------------------------------------------



 



2.3   Crystallisation       The floating charge created in clauses 2.1 and
2.2(b) automatically and immediately crystallises and becomes fixed:

  (a)   without the Chargee giving any notice to the Chargor:

  (i)   when the law provides that the floating charge becomes a fixed charge;  
  (ii)   when a Receiver or any other receiver or receiver and manager is
appointed in respect of any of the Charged Property;     (iii)   when the Charge
or any other Security Interest over any of the Charged Property is enforced in
any other way;     (iv)   when a notice under section 260 of schedule 1 of the
Tax Administration Act 1953 (Cth) or under similar legislation in respect of the
Chargor is signed by, or on behalf of, the Commissioner of Taxation or the
Deputy Commissioner of Taxation;     (v)   when an order is made or a resolution
is passed for the liquidation of the Chargor;     (vi)   in respect of an item
of Charged Property, when any step is taken (including, without limitation,
signing a notice) to create, issue, levy or enforce any distress, attachment,
execution, statutory assignment, statutory charge or other similar right or
process against or upon that Charged Property;     (vii)   in respect of an item
of Charged Property, when any Security Interest over any of that Charged
Property is, or becomes capable of being, enforced or any floating Security
Interest over any of that Charged Property crystallises or otherwise becomes a
fixed Security Interest; or

  (b)   in respect of the proceeds of any book debt or other debt or other
moneys now or in the future payable to the Chargor and which are the subject of
the floating charge, when notice in respect of those proceeds or moneys is given
to the Chargor by the Chargee at any time after an Event of Default has occurred
and is subsisting; or     (c)   in respect of any asset forming part of the
Charged Property when the Chargee gives notice in respect of that asset to the
Chargor upon or any time after the occurrence of an Event of Default which is
subsisting.

2.4   De-crystallisation

  (a)   Where an asset has become subject to a fixed charge under clause 2.3,
the Chargee may release the asset from that fixed charge by notice in writing to
the Chargor.     (b)   When an asset is released from the fixed charge under
clause 2.4(a), the asset will again be subject to:

  (i)   the floating charge under clauses 2.1 and 2.2; and     (ii)   the
further operation of clause 2.3.

      Arnold Bloch Leibler   Deed of Charge | Page 7

 



--------------------------------------------------------------------------------



 



2.5   Prospective liability

  (a)   For the purposes only of fixing priorities under section 282(3) of the
Corporations Act, the maximum amount of the prospective liability secured by
this deed is $75,000,000.     (b)   The Chargee may from time to time lodge a
notice under section 268(2) of the Corporations Act on behalf of the Chargor
specifying an increase in the maximum amount of the prospective liability
referred to in clause 2.5(a) and from the date of lodgement the amount specified
in clause 2.5(a) is to be regarded as varied to the amount specified in that
notice.     (c)   Neither clause 2.5(a) nor clause 2.5(b) in any way affects or
limits the actual amount of Secured Moneys which may in fact be secured by the
Charge.     (d)   Clauses 2.5(a), 2.5(b) and 2.5(c) are to be construed
independently of each other.

3   Discharge of the Charge

  (a)   At the written request of the Chargor, the Chargee must discharge the
Charge if:

  (i)   the Secured Moneys have been Finally Paid; and     (ii)   the Chargor
has fully observed and performed its obligations under this deed and each other
Finance Document to which it is a party.

  (b)   Clause 3(a) overrides any other clause to the contrary in this deed.    
(c)   The parties intend that clause 3(a) be severed from this deed if clause
3(a) is void or unenforceable under applicable law.     (d)   The parties do not
intend clause 3(c) to exclude the general law of severance from applying to this
deed.

4   Undertakings of the Chargor   4.1   Payment of Secured Moneys       The
Chargor must pay the Secured Moneys in accordance with the Finance Documents and
each other obligation or agreement under which the Secured Moneys are payable.  
4.2   Charged Property       The Chargor must maintain and protect the Charged
Property and must, without limitation:

  (a)   neither sell, transfer or otherwise dispose of the Charged Property nor
any interest in the Charged Property (or attempt to do so) other than in the
ordinary course of its ordinary business;     (b)   remedy every defect in its
title to any part of the Charged Property;

      Arnold Bloch Leibler   Deed of Charge | Page 8

 



--------------------------------------------------------------------------------



 



  (c)   take or defend all legal proceedings or other action necessary or
desirable for the protection or recovery of any of the Charged Property;     (d)
  fully and punctually comply with and observe all applicable laws, all
requirements and orders of any Public Authority where non-compliance or
non-observance would or might impose some Security Interest or restriction,
disability or material liability, on any of the Charged Property or
prejudicially affect any Power; and     (e)   keep the Charged Property valid
and subsisting and free from liability to forfeiture, cancellation, avoidance or
loss.

4.3   Further security

  (a)   The Chargor must, whenever requested by the Chargee, do or cause to be
done anything which:

  (i)   more satisfactorily (in the reasonable opinion of the Chargee) secures
the priority of the Charge or assures to the Chargee the Charged Property or any
part of it in a manner consistent with any provision of any Finance Document; or
    (ii)   is necessary in the exercise of any Power of the Chargee,

      including, but not limited to, the execution of any document, the delivery
of Title Documents or the execution and delivery of blank transfers.     (b)  
Without limiting the generality of clause 4.3(a), at the request of the Chargee,
the Chargor must execute a legal or statutory mortgage over any real property
now held or acquired on or after the date of this deed.     (c)   The Chargor
must register any mortgage executed under clause 4.3(b).     (d)   Any mortgage
executed under clause 4.3(b) must:

  (i)   be in favour of the Chargee; and     (ii)   be in the form and substance
required by the Chargee, but the Chargee cannot require an obligation which is
more onerous than any obligation contained in any Finance Document.

  (e)   Before making any request pursuant to clauses 4.3(a) or 4.3(b), the
Chargee must first consult with the Chargor to consider the most appropriate way
to implement the request so as to minimise the incurrence by the Chargor of
additional costs or expenses or taxes. The Chargor acknowledges that the Chargee
is under no obligation to consult in circumstances where it forms the opinion
that the request must be made immediately to protect the interests of the
Chargee.

4.4   Title Documents

  (a)   Subject to any prior ranking Security Interest, the Chargor is required
to deposit with the Chargee, or as the Chargee directs, all the Title Documents
in respect of any of the Charged Property which is subject to the fixed charge
created in clauses 2.1 and 2.2 upon written notice by the Chargee (where such
notice specifies the precise Title Documents required) and:

      Arnold Bloch Leibler   Deed of Charge | Page 9

 



--------------------------------------------------------------------------------



 



  (i)   immediately upon the acquisition of any asset which forms part of the
Charged Property and is subject to the fixed charge created in clauses 2.1 and
2.2; and     (ii)   on the crystallisation and fixing for any reason of the
floating charge created in clauses 2.1 and 2.2.

  (b)   Subject to clause 4.4(c), the Chargee may retain the Title Documents
until the Charge in respect of all the Charged Property is discharged under
clause 3.     (c)   If the Charge is enforced by the Chargee, an Enforcing Party
is entitled:

  (i)   to deal with the Title Documents as if it was the absolute and
unencumbered owner of the Charged Property to which the Title Documents relate;
and     (ii)   in exercising a power of sale, to deliver any Title Document to a
purchaser of the Charged Property to which it relates.

4.5   Registration and protection of security

  (a)   Upon request of the Chargee, the Chargor must ensure that this deed is
registered and filed in all registers in all jurisdictions in which it must be
registered and filed to ensure enforceability, validity and priority against all
persons and to be effective as a security.     (b)   Whenever any part of the
Charged Property is transferred to or retained in a place where this deed,
because of an increase in the Secured Moneys or otherwise, bears insufficient
stamp duty or is not registered or recorded, or for any other reason is of
limited or of no force or effect, unenforceable, inadmissible in evidence or of
reduced priority, if this deed has been registered (and not withdrawn) the
Chargor must within 14 days after that transfer or retention ensure that:

  (i)   this deed is stamped to the satisfaction of the Chargee;     (ii)   this
deed is in full force and effect, enforceable, admissible in evidence and not of
reduced priority; and     (iii)   this deed is registered in that place, or that
part of the Charged Property is removed from that place.

4.6   Negative pledge       The Chargor must not:

  (a)   create, permit, suffer to exist, or agree to, any interest or Security
Interest, other than a Security Interest in favour of the Chargee and except
those charges contemplated by the Royal Wolf Intercreditor Deed or the
Securities Purchase Agreement, over; or     (b)   attempt to do anything listed
in clause 4.6(a), in respect of,

    any of its assets without the prior written consent of the Chargee.

      Arnold Bloch Leibler   Deed of Charge | Page 10

 



--------------------------------------------------------------------------------



 



4.7   No caveats       The Chargor must ensure that any caveat lodged in respect
of the Charged Property, other than a caveat lodged by the Chargee, is removed
within 14 days.   4.8   Transfer of Security Licence       After an Event of
Default has occurred and if the Chargee requests, the Chargor agrees to use its
best endeavours to ensure that all Security Licences held by it are transferred
to the Chargee or the Chargee’s nominee.   4.9   Term of undertakings       Each
of the Chargor’s undertakings in this clause 4 continue in full force and effect
from the date of this deed until the Charge in respect of all the Charged
Property is discharged under clause 3.   5   Representations and Warranties  
5.1   Representations and Warranties       The Chargor makes the following
representations and warranties.

  (a)   (Status) It is a corporation validly existing under the laws of the
place of its incorporation.     (b)   (Power) It has the power to enter into and
perform its obligations under this Deed and any Finance Document to which it is
expressed to be a party, to carry out the transactions contemplated by those
documents and to carry on its business as now conducted or contemplated.     (c)
  (Corporate authorisations) It has taken all necessary corporate action to
authorise the entry into and performance of this Deed and any Finance Document
to which it is expressed to be a party, and to carry out the transactions
contemplated by those documents.     (d)   (Documents binding) This Deed and
each Finance Document to which it is expressed to be a party is its valid and
binding obligation enforceable in accordance with its terms, subject to any
necessary stamping and registration and to equitable principles generally
affecting creditors rights.     (e)   (Transactions permitted) The execution and
performance by it of this Deed and any Finance Document to which it is expressed
to be a party and each transaction contemplated under those documents did not
and will not violate:

  (i)   a law or treaty or a judgment, ruling, order or decree of a Government
Agency binding on it;     (ii)   its constitution or other constituent
documents; or     (iii)   any other document or agreement which is binding on it
or its assets,

      except to the extent that such violation would not have a material adverse
effect on the business, assets, condition (financial or otherwise), properties,
and results of operations of Chargor and its subsidiaries taken as a whole and,
except as provided by this Deed or any Finance Document, did not and will not:

      Arnold Bloch Leibler   Deed of Charge | Page 11

 



--------------------------------------------------------------------------------



 



  (i)   create or impose a Security Interest on any of its assets; or     (ii)  
allow a person to accelerate or cancel an obligation with respect to any
financial debt, or constitute an event of default, cancellation event,
prepayment event or similar event (whatever called) under an agreement relating
to any financial debt, whether immediately or after notice or lapse of time or
both.

  (f)   (Authorisations) Each authorisation which is required in relation to:

  (i)   the execution, delivery and performance by it of this Deed and any
Finance Document to which it is expressed to be a party and the transactions
contemplated by those documents;     (ii)   the validity and enforceability of
those documents; and     (iii)   its business as now conducted or contemplated
and which is material,

      has been obtained or effected. Each is in full force and effect.     (g)  
(Laws) It has complied with all laws binding on it where breach is likely to
have a material adverse effect on the ability of the Chargor to perform its
obligations under this Deed or a Finance Document except to the extent that such
non-compliance would not have a material adverse effect on the business, assets,
condition (financial or otherwise), properties, and results of operations of
Chargor and its subsidiaries taken as a whole.     (h)   (Representations) all
of its representations and warranties in each Finance Document are, or will be,
true and correct in all respects when made.

5.2   Reliance on representations and warranties       The Chargor acknowledges
that the Chargee has entered this Deed in reliance on the representations and
warranties made and repeated in this clause 5.   6   Enforcement   6.1   When
enforceable

  (a)   Upon or any time after the occurrence of an Event of Default:

  (i)   the Charge is immediately enforceable; and     (ii)   the Secured Moneys
are immediately due and payable by the Chargor.

  (b)   Subject to clause 2.4, the right of the Chargor to deal, for any
purpose, with all of the Charged Property, other than by or through a Receiver
appointed under this deed, immediately ceases on the crystallisation of the
Charge in respect of all of the Charged Property.     (c)   Subject to clause
2.4, the right of the Chargor to deal, for any purpose, with any asset which
forms part of the Charged Property, other than by or through a Receiver
appointed under this deed, immediately ceases on the crystallisation of the
Charge in respect of that asset.

      Arnold Bloch Leibler   Deed of Charge | Page 12

 



--------------------------------------------------------------------------------



 



6.2   Assistance in realisation       After the Charge has become enforceable,
the Chargor must take all action required by an Enforcing Party to assist that
Enforcing Party to realise the Charged Property and exercise any Power
including, but not limited to:

  (a)   executing all transfers, conveyances, assignments and assurances of any
of the Charged Property;     (b)   doing anything necessary or desirable under
the law in force in any place where the Charged Property is situated;     (c)  
giving all notices, orders, directions and consents which an Enforcing Party
thinks expedient; and     (d)   doing anything necessary:

  (i)   for a call to be made on the uncalled capital of the Chargor; or    
(ii)   to collect all called but unpaid capital of the Chargor.

7   Receiver   7.1   Appointment of Receiver       Upon or at any time after the
occurrence of an Event of Default the Chargee may:

  (a)   appoint any person or any 2 or more persons jointly, or severally, or
jointly and severally to be a Receiver or a receiver and manager of the Charged
Property;     (b)   remove any Receiver and on the removal, retirement or death
of any Receiver, appoint another Receiver; and     (c)   fix the remuneration
and direct payment of that remuneration and any costs, charges and expenses of
the Receiver out of the proceeds of any realisation of the Charged Property.

7.2   Agency of Receiver

  (a)   Subject to clause 7.5, each Receiver is the agent of the Chargor.    
(b)   The Chargor is responsible for the acts, defaults and remuneration of the
Receiver.

7.3   Powers of Receiver       Subject to any express exclusion by the terms of
the Receiver’s appointment, the Receiver has, in addition to any powers
conferred on the Receiver by applicable law, power to do any of the following
whether or not in possession of the Charged Property or any part of it:

      Arnold Bloch Leibler   Deed of Charge | Page 13

 



--------------------------------------------------------------------------------



 



  (a)   (manage, possession or control) to manage, enter into possession or
assume control of any of the Charged Property;     (b)   (lease or licence) to
accept the surrender of, determine, grant or renew any lease or licence in
respect of the use or occupation of any of the Charged Property:

  (i)   on any terms or special conditions that the Chargee or Receiver thinks
fit; and     (ii)   in conjunction with the sale, lease or licence of any other
property by any person;

  (c)   (sale) to sell or concur in selling any of the Charged Property to any
person:

  (i)   by auction, private treaty or tender;     (ii)   on such terms and
special conditions as the Chargee or the Receiver thinks fit;     (iii)   for
cash or for a deferred payment of the purchase price, in whole or in part, with
or without interest or security;     (iv)   in conjunction with the sale of any
property by any other person; and     (v)   in one lot or in separate parcels;

  (d)   (grant options to purchase) to grant to any person an option to purchase
any of the Charged Property;     (e)   (acquire property) to acquire any
interest in any property, in the name or on behalf of the Chargor, which on
acquisition forms part of the Charged Property;     (f)   (carry on business) to
carry on or concur in carrying on any business of the Chargor in respect of the
Charged Property;     (g)   (borrowings and security)

  (i)   to raise or borrow any money, in its name or the name or on behalf of
the Chargor, from the Chargee or any person approved by the Chargee in writing;
and     (ii)   to secure money raised or borrowed under clause 7.3(i) by a
Security Interest over any of the Charged Property, ranking in priority to,
equal with, or after, the Charge or any other Collateral Security;

  (h)   (maintain or improve Charged Property) to do anything to maintain,
protect or improve any of the Charged Property including, but not limited to,
completing, repairing, erecting a new improvement on, demolishing or altering
any of the Charged Property;     (i)   (income and bank accounts) to do anything
to manage or obtain income or revenue from any of the Charged Property
including, but not limited to, operating any bank account which forms part of
the Charged Property or opening and operating a new bank account;

      Arnold Bloch Leibler   Deed of Charge | Page 14

 



--------------------------------------------------------------------------------



 



  (j)   (access to Charged Property) to have access to any of the Charged
Property, the premises at which the business of the Chargor is conducted and any
of the administrative services of the business of the Chargor;     (k)   (insure
Charged Property) to insure any of the Charged Property;     (l)   (sever
fixtures) to sever fixtures in respect of any of the Charged Property;     (m)  
(compromise) to make or accept any compromise or arrangement;     (n)  
(surrender Charged Property) to surrender or transfer any of the Charged
Property to any person;     (o)   (exchange Charged Property) to exchange with
any person any of the Charged Property for any other property whether of equal
value or not;     (p)   (employ or discharge) to employ or discharge any person
as an employee, contractor, agent, professional advisor or auctioneer for any of
the purposes of this deed;     (q)   (delegate) to delegate to any person any
Power of the Receiver;     (r)   (perform or enforce documents) to observe,
perform, enforce, exercise or refrain from exercising any right, power,
authority, discretion or remedy of the Chargor under, or otherwise obtain the
benefit of:

  (i)   any document, agreement or right which attaches to or forms part of the
Charged Property; and     (ii)   any document or agreement entered into in
exercise of any Power by the Receiver;

  (s)   (receipts) to give effectual receipts for all moneys and other assets
which may come into the hands of the Receiver;     (t)   (take proceedings) to
commence, discontinue, prosecute, defend, settle or compromise in its name or
the name or on behalf of the Chargor, any proceedings including, but not limited
to, proceedings in relation to any insurance in respect of any of the Charged
Property;     (u)   (insolvency proceedings) to make any debtor bankrupt,
wind-up any company, corporation or other entity and do all things in relation
to any bankruptcy or winding-up which the Receiver thinks necessary or desirable
including, but not limited to, attending and voting at creditors’ meetings and
appointing proxies for those meetings;     (v)   (execute documents) to enter
into and execute any document or agreement in the name of the Receiver or the
name or on behalf of the Chargor including, but not limited to, bills of
exchange, cheques or promissory notes for any of the purposes of this deed;    
(w)   (make calls) to make calls on any member of the Chargor in respect of
uncalled capital of the Chargor;     (x)   (vote) to exercise any voting rights
or powers in respect of any part of the Charged Property;

      Arnold Bloch Leibler   Deed of Charge | Page 15

 



--------------------------------------------------------------------------------



 



  (y)   (collect called capital) to collect or enforce payment of any called but
unpaid capital of the Chargor whether or not the calls were made by the
Receiver;     (z)   (ability of Chargor) to do anything the Chargor could do in
respect of the Charged Property;     (aa)   (lend) to lend money or provide
financial accommodation;     (bb)   (vary and terminate agreements) to vary,
rescind or terminate any document or agreement;     (cc)   (promote companies)
to promote the formation of companies with a view to purchasing any of the
Charged Property or assuming the obligations of the Chargor or otherwise;    
(dd)   (other outgoings) to pay any outgoings or indebtedness of the Chargor or
any other person;     (ee)   (Security Interest) to redeem any Security Interest
or acquire it and any debt secured by it;     (ff)   (insurance claims) to make,
enforce, compromise and settle all claims in respect of insurance;     (gg)  
(Authorisation) to apply for, renew or obtain any Authorisation; and     (hh)  
(incidental power) to do anything necessary or incidental to the exercise of any
Power of the Receiver.

7.4   Nature of Receiver’s Powers       The Powers of the Receiver must be
construed independently and no one Power limits the generality of any other
Power. Any dealing under any Power of the Receiver will be on the terms and
conditions the Receiver thinks fit.   7.5   Status of Receiver after
commencement of winding-up

  (a)   The power to appoint a Receiver under clause 7.1 may be exercised even
if at the time an Event of Default occurs or is subsisting or if at the time a
Receiver is appointed, an order has been made or a resolution has been passed
for the winding-up of the Chargor.     (b)   If for any reason, including, but
not limited to operation of law, a Receiver:

  (i)   appointed in the circumstances described in clause 7.5(a); or     (ii)  
appointed at any other time,

      ceases to be the agent of the Chargor upon or by virtue of, or as a result
of, an order or a resolution being passed for the winding-up of the Chargor,
then the Receiver immediately becomes the agent of the Chargee.

7.6   Powers exercisable by the Chargee

  (a)   Whether or not a Receiver is appointed under clause 7.1, the Chargee
may, on or after the occurrence of an Event of Default which is subsisting and
without giving notice to any person, exercise any Power of the Receiver in
addition to any Power of the Chargee.

      Arnold Bloch Leibler   Deed of Charge | Page 16

 



--------------------------------------------------------------------------------



 



  (b)   The exercise of any Power by any Enforcing Party does not cause or deem
such Enforcing Party:

  (i)   to be a mortgagee in possession;     (ii)   to account as mortgagee in
possession; or     (iii)   to be answerable for any act or omission for which a
mortgagee in possession is liable.

7.7   Notice of exercise of rights       An Enforcing Party is not required:

  (a)   to give notice of the Charge or any other Collateral Security to any
debtor or creditor of the Chargor or to any other person;     (b)   to enforce
payment of any money payable to the Chargor including, but not limited to, any
of the debts or monetary liabilities charged by this deed or by any other
Collateral Security; or     (c)   to obtain the consent of the Chargor to any
exercise of a Power.

7.8   Termination of receivership and possession       The Chargee may, at any
time, terminate the appointment of a Receiver and may, at any time, give up
possession of the Charged Property.   8   Application of Money Received   8.1  
Order       To the extent permitted by law, all moneys received by a Controller
under or by virtue of this Deed will be applied in the following order:

  (a)   firstly, to pay that part of the Chargee’s or any Controller’s costs and
expenses incurred in exercising or trying to exercise its rights;     (b)  
secondly, to pay other outgoings that the Chargee or a Controller decides to
pay;     (c)   thirdly, to pay of the Secured Moneys; and     (d)   fourthly, to
pay the money owing under subsequent charges in order of priority if this can be
determined by the Chargee.

    The Chargee may pay any money left over after payment of the Secured Moneys
into Court or into a bank account in the name of the Chargor, or if the Chargor
asks, directly to the Chargor.

      Arnold Bloch Leibler   Deed of Charge | Page 17

 



--------------------------------------------------------------------------------



 



8.2   Payments

  (a)   The Chargor will pay the Secured Moneys without any deduction,
withholding for tax, set-off or counterclaim.     (b)   If the law says that the
Chargor must make a deduction or withhold money from a payment, the Chargor will
increase the amount of the payment so that the Chargee actually receives the
amount that it would have received if the Chargor had not had to make a
deduction or withholding.     (c)   If the Chargee receives a payment toward the
Secured Moneys (no matter who makes the payment), the Chargee can apply the
payment to any particular part of the Secured Moneys that it chooses. In
crediting the Chargor’s account with a payment or any other amount received by
the Chargee, the Chargee will only credit the net amount after deducting any
costs expenses and taxes incurred in obtaining the gross amount.     (d)   If
the Chargor (or anyone else) makes a payment to the Chargee by cheque, or in any
other way that is not cash, the payment is only taken to be made when the
Chargee actually receives the amount of the payment in cash or cleared funds.
The Chargee is only taken to have received purchase money from a sale of the
Charged Property when it actually receives the money.

9   Certificate as to Amount of Secured Moneys       A certificate signed by an
authorised representative of the Chargee will be conclusive evidence against the
Chargor, in the absence of manifest error:

  (a)   as to the amount of Secured Moneys stated in that certificate;     (b)  
that a document specified in that certificate is a Finance Document; and     (c)
  that the Chargee is of the opinion stated in the certificate.

10   Guarantee   10.1   Interpretation       Unless the context requires
otherwise, in this clause 10 a reference to any reason or some reason includes:

  (a)   any legal limitation, disability, Liquidation, incapacity or thing
affecting any person or the operation of any law, including any law relating to
Liquidation, fiduciary or other duties or obligations or the protection of
creditors;     (b)   any release, discharge, termination, rescission,
repudiation, extinguishment, abandonment or disclaimer;     (c)   any failure by
any person to execute, or to execute properly, an agreement or document or to
comply with some requirement; or     (d)   an agreement, document, obligation or
transaction being or becoming illegal, invalid, void, voidable or unenforceable
in any respect.

      Arnold Bloch Leibler   Deed of Charge | Page 18

 



--------------------------------------------------------------------------------



 



      This applies whether or not the reason was or ought to have been within
the knowledge of the Chargee.

    Each of clauses 10.2, 10.3 and 10.4 is independent of each other.   10.2  
Guarantee       The Chargor guarantees the due and punctual payment to the
Chargee of the Secured Moneys owed by each Debtor.   10.3   Indemnity       If
any Secured Moneys is not owing by or recoverable from a Debtor for any reason
the Chargor shall indemnify the Chargee against any loss. The amount of that
loss will equal the amount the Chargee would otherwise have been entitled to
recover.   10.4   Payment obligation       On demand by the Chargee from time to
time the Chargor shall pay an amount equal to the Secured Moneys which is then
due and payable or would have been due and payable but for some reason. It shall
pay that amount in the same manner and currency which the Debtor is, or would
have been, required to pay the Secured Moneys. A demand need only specify the
amount owing. It need not specify the basis of calculation of that amount.   11
  Third Party Provisions   11.1   Security not to be affected       None of this
Deed, a Finance Document nor the obligations of the Chargor under this Deed will
be affected by anything which but for this provision might operate to release,
prejudicially affect or discharge them or in any way relieve the Chargor from
any obligation including:

  (a)   the grant to any person of any time, waiver or other indulgence, or the
discharge or release of any person;     (b)   any transaction or arrangement
that may take place between the Chargee and any person;     (c)   the Chargee
becoming a party to or bound by any compromise, moratorium, assignment of
property, scheme of arrangement, composition of debts or scheme of
reconstruction by or relating to any person;     (d)   the Chargee exercising or
delaying or refraining from exercising any other security or any right, power or
remedy conferred on it by law or by any Finance Document or by any other
document or agreement with any person;     (e)   the amendment, variation,
novation, replacement, rescission, invalidity, extinguishment, repudiation,
avoidance, unenforceability, frustration, failure, expiry, termination, loss,
release, discharge, abandonment, assignment or transfer, in whole or in part and
with or without consideration, of any Finance Document, or of any other Security
Interest, any guarantee or other document or agreement held by the Chargee at
any time or of any right, obligation, power or remedy;

      Arnold Bloch Leibler   Deed of Charge | Page 19

 



--------------------------------------------------------------------------------



 



  (f)   the taking or perfection of or failure to take or perfect a Security
Interest or guarantee or other document or agreement;     (g)   the failure by
the Chargee or any other person to notify the Chargor of any default by any
person under any Finance Document or any other document or agreement with the
Chargee;     (h)   the Chargee obtaining a judgment against any person for the
payment of any Secured Moneys;     (i)   any legal limitation, disability,
incapacity or other circumstance relating to any person;     (j)   any change in
circumstance (including any change in the members or constitution of any
person);     (k)   any guarantee or Security Interest or other document or
agreement not being valid or executed by, or binding on, any person; or     (l)
  any increase in the Secured Moneys for any reason (including as a result of
anything referred to above),

    whether with or without the consent of the Chargor. References to any person
include any Debtor. None of the above paragraphs limits any of the others.  
11.2   Principal and independent obligation       This Deed and any other
charges or Security Interests that may be given by the Chargor to the Chargee is
a principal and independent obligation. Except for stamp duty purposes, it is
not ancillary or collateral to any other Security Interest, charge, right or
obligation.   11.3   No marshalling       The Chargee is not obliged to marshal
or appropriate in favour of the Chargor or to exercise, apply or recover:

  (a)   any Security Interest or any guarantee held by the Chargee at any time;
or     (b)   any of the funds or assets that the Chargee may be entitled to
receive or have a claim on.

11.4   Suspense account       In the event of the winding up or liquidation of
any Relevant Party, the Chargor authorises the Chargee:

  (a)   to prove for all moneys received by any Controller under or by virtue of
this Deed or any other charge over a Relevant Party; and     (b)   (i) to retain
and carry to a suspense account; and

  (ii)   to appropriate at the discretion of the Chargee;

      Arnold Bloch Leibler   Deed of Charge | Page 20

 



--------------------------------------------------------------------------------



 



      any dividend received in the winding up or liquidation of a Relevant Party
or any other person and any other money received in respect of the Secured
Moneys,

    until the Chargee has been paid the Secured Moneys in full.   11.5  
Variation       Without limiting the above provision, this Deed and any other
charge over a Debtor covers the Secured Moneys as varied from time to time
including as a result of:

  (a)   any new Finance Document or any amendment to any Finance Document; or  
  (b)   the provision of further accommodation to the Chargor or a Debtor,

    and whether or not with the consent of or notice to the Chargor.   11.6  
Indemnity       If any Secured Moneys (including moneys which would have been
Secured Moneys if they were recoverable) is not recoverable from a Relevant
Party for any reason, including any legal limitation, disability or incapacity
affecting that Relevant Party or an obligation in any Finance Document being or
becoming unenforceable, void or illegal and whether or not:

  (a)   any transaction relating to the Secured Moneys was void or illegal or
has been subsequently avoided; or     (b)   any matter or fact relating to that
transaction was or ought to have been within the knowledge of the Chargee,

    the Chargor shall indemnify the Chargee in respect of that money and shall
pay that money to the Chargee.   12   Power of attorney   12.1   Appointment of
Attorney       In consideration of the Chargee entering into the Finance
Documents to which it is a party, the Chargor irrevocably appoints each
Enforcing Party and each Authorised Officer of the Chargee severally its
attorney for the purposes set out in clause 12.2.   12.2   Purposes of
appointment       An Attorney may, in its name or in the name of the Chargor,
Chargee or Receiver, at any time after the occurrence of an Event of Default
which is subsisting do any of the following:

  (a)   do any thing which can be done by the Chargor under or in connection
with this Deed except the Attorney may not amend this Deed;     (b)   exercise
any right, power, authority, discretion or remedy of, or perform any obligation
of, the Chargor under:

  (i)   this Deed;

      Arnold Bloch Leibler   Deed of Charge | Page 21

 



--------------------------------------------------------------------------------



 



  (ii)   any of the Finance Documents; or     (iii)   any agreement forming part
of the Charged Property,

    except that, in each case, the Attorney may not amend the Finance Documents;

  (c)   do any thing which in the opinion of the Attorney is necessary or
expedient for securing or perfecting the Charge and any other Collateral
Security;     (d)   execute in favour of the Chargee any legal mortgage,
transfer, assignment and any other assurance of any of the Charged Property;    
(e)   execute deeds of assignment, composition or release;     (f)   sell or
otherwise part with the possession of any of the Charged Property; and     (g)  
generally, do any other thing, whether or not of the same kind as those set out
in clauses 12.2(a) to 12.2(f), which in the opinion of the Attorney is necessary
or expedient:

  (i)   to more satisfactorily secure to the Chargee the payment of the Secured
Moneys; or     (ii)   in relation to any of the Charged Property, if the thing
is of the same kind as that set out in clause 12.2(b) or 12.2(f).

12.3   Delegation and substitution       An Attorney may, at any time, for any
of the purposes in clause 12.2, appoint or remove any substitute or delegate or
sub-attorney.   13   Protection   13.1   Protection of third parties

  (a)   No person dealing with an Enforcing Party is:

  (i)   bound to enquire whether:

  (A)   the Charge has become enforceable;     (B)   an Enforcing Party is duly
appointed; or     (C)   any Power has been properly or regularly exercised; or

  (ii)   affected by express notice that the exercise of any Power was
unnecessary or improper.

  (b)   The irregular or improper exercise of any Power is, as regards the
protection of any person, regarded as authorised by the Chargor and this deed,
and is valid.

13.2   Protection of enforcing party

  (a)   An Enforcing Party is not liable for any loss or damage including, but
not limited to, consequential loss or damage arising directly or indirectly
from:

      Arnold Bloch Leibler   Deed of Charge | Page 22

 



--------------------------------------------------------------------------------



 



  (i)   any omission or delay in the exercise or non-exercise of any Power; or  
  (ii)   the neglect, default or dishonesty of any manager, Authorised Officer,
employee, agent, accountant, auctioneer or solicitor of the Chargor or any
Enforcing Party.

  (b)   Clause 13.2(a) does not apply:

  (i)   in respect of the Enforcing Party, to any loss or damage which arises
from the wilful default, fraud, gross negligence or illegal acts of the
Enforcing Party; and     (ii)   in respect of an Enforcing Party, to any loss or
damage which arises from the wilful default, fraud, gross negligence or illegal
acts of that Enforcing Party or its manager, Authorised Officers, employees,
agents, accountants, auctioneers or solicitors.

14   Indemnities   14.1   General indemnity       The Chargor indemnifies the
Chargee against any loss which the Chargee or any other Enforcing Party pays,
suffers, incurs or is liable for, in respect of any of the following:

  (a)   the payment, omission to make payment or delay in making payment of an
amount referred to in clause 14.2;     (b)   the occurrence of any Event of
Default;     (c)   an Enforcing Party exercising its powers consequent upon or
arising out of the occurrence of any Event of Default;     (d)   the
non-exercise, attempted exercise, exercise or delay in the exercise by any
Enforcing Party of any power;     (e)   any act or omission of an Enforcing
Party or any of its officers, employees or agents;     (f)   the occupation, use
or ownership of any of the Charged Property by the Chargor or any of its
officers, employees or agents;     (g)   any insurance policy in respect of the
Charged Property;     (h)   any compulsory acquisition or statutory or judicial
divestiture of any of the Charged Property; and     (i)   any other thing in
respect of the Charge or any Charged Property.

14.2   Costs and expenses       The Chargor must pay all costs and expenses of
the Chargee and any employee, officer, agent or contractor of the Chargee in
relation to:

  (a)   the negotiation, preparation, execution, delivery, stamping,
registration, completion, variation and discharge of this Charge;

      Arnold Bloch Leibler   Deed of Charge | Page 23

 



--------------------------------------------------------------------------------



 



  (b)   the enforcement, protection or waiver, or attempted or contemplated
enforcement or protection, of any rights under this Charge;     (c)   any
consent, approval, inspection, calculation, waiver, release or discharge given
under this Charge;     (d)   any enquiry by any Government Agency involving the
Chargor,

    including any administration costs of the Chargee in connection with the
matters referred to in clause 14.2(b) and 14.2(d) and any legal costs and
expenses and any professional consultant’s fees for any of the above on a full
indemnity basis.   15   Reinstatement of rights       If, under any law relating
to insolvency, fiduciary obligations or the protection of creditors a person
claims that a transaction (including a payment) in connection with this Charge
or the Secured Moneys is set aside, void or voidable and the claim is upheld,
conceded or comprised, then:

  (a)   each Finance Party is immediately entitled as against the Chargor to the
rights in respect of the Secured Moneys to which they were entitled immediately
before the transaction; and     (b)   on request from a Finance Party, the
Chargor agrees to do anything (including signing any document) to restore to the
Chargee, any Collateral Security (including this charge) held by it from the
Chargor on account of the Secured Moneys immediately before the transaction. The
Chargor shall indemnify the Chargee against any resulting loss, cost or expense.
This clause continues to apply after this Deed is discharged.

16   Limitation of Chargee’s liability       The Chargee’s liability is limited
in accordance with the terms of the Note.   17   General   17.1   Notices      
Any notice or other communication including, but not limited to, any request,
demand, consent or approval, to or by a party to any Finance Document must be
served in accordance with the Securities Purchase Agreement.   17.2   Governing
law and jurisdiction

  (a)   This Deed is governed by the laws of New South Wales.     (b)   The
Chargor irrevocably submits to the non-exclusive jurisdiction of the courts of
New South Wales.     (c)   The Chargor irrevocably waives any objection to the
venue of any legal process on the basis that the process has been brought in an
inconvenient forum.

      Arnold Bloch Leibler   Deed of Charge | Page 24

 



--------------------------------------------------------------------------------



 



  (d)   The Chargor irrevocably waives any immunity in respect of its
obligations under this deed that it may acquire from the jurisdiction of any
court or any legal process for any reason including, but not limited to, the
service of notice, attachment before judgment, attachment in aid of execution or
execution.

17.3   Attorneys       Each of the attorneys executing this deed states that the
attorney has no notice of the revocation of the power of attorney appointing
that attorney.   17.4   Counterparts       This document may be executed in any
number of counterparts and all counterparts taken together will constitute one
instrument.

      Arnold Bloch Leibler   Deed of Charge | Page 25

 



--------------------------------------------------------------------------------



 



                 
EXECUTED as a DEED
               
 
               
Chargor
               
 
               
SIGNED SEALED and DELIVERED by
    )          
Robert Barnes as attorney for GFN
    )          
AUSTRALASIA FINANCE PTY LTD under
    )          
a power of attorney dated 14 September
    )          
2007 in the presence of
    )          
 
               
 
 
          /s/ Robert Barnes
 
   
Signature of witness
          Robert Barnes    
 
               
 
 
Name of witness (print)
               
 
               
Chargee
               
 
               
SIGNED SEALED and DELIVERED by
    )          
Jorja Mahoney as attorney for BISON
    )          
CAPITAL AUSTRALIA L.P. under a power
    )          
of attorney dated 12 September 2007 in the
    )          
presence of
    )          
 
               
 
 
Signature of witness
          /s/ Jorja Mahoney
 
Jorja Mahoney    
 
               
Daniel Mote
               
 
               
 
 
Name of witness (print)
               